NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30039

                Plaintiff-Appellant,            D.C. No.
                                                4:19-cr-00065-BMM-1
 v.

SEAN HENRY WHITE BREMNER, AKA                   MEMORANDUM*
Sean Bremz,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                            Submitted March 4, 2021**
                                Portland, Oregon

Before: BOGGS,*** PAEZ, and WATFORD, Circuit Judges.

      The government appeals the district court’s dismissal of Count II of a five-

count indictment, which charges Sean Bremner with production of child


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
pornography in violation of 18 U.S.C. § 2251(a). The district court dismissed

Count II because the allegations did not show a sufficient connection to interstate

commerce. We have jurisdiction under 18 U.S.C. § 3731. Reviewing de novo, we

reverse. See United States v. Laursen, 847 F.3d 1026, 1031 (9th Cir. 2017).

      1. Bremner’s alleged conduct may not be connected to interstate commerce,

but such a connection is not required. Congress may regulate “activities that

substantially affect interstate commerce.” United States v. Lopez, 514 U.S. 549,

558–59 (1995). “When Congress decides that the total incidence of a practice

poses a threat to a national market,” it considers the practice in the aggregate and

“may regulate the entire class.” Gonzales v. Raich, 545 U.S. 1, 17 (2005) (internal

quotation marks omitted).

      We have applied this principle to child pornography cases, including

violations of § 2251(a). See United States v. McCalla, 545 F.3d 750, 756 (9th Cir.

2008); United States v. Sullivan, 797 F.3d 623, 632 (9th Cir. 2015); Laursen, 847

F.3d at 1035. In United States v. McCalla, we held that “it is eminently rational

that Congress would seek to regulate intrastate production of pornography even

where there is no evidence that it was created for commercial purposes.” 545 F.3d

at 755. The individual circumstances of Bremner’s alleged production of child

pornography do not matter, because “when a general regulatory statute bears a

substantial relation to commerce, the de minimis character of individual instances


                                          2
arising under that statute is of no consequence.” Id. at 756. Bremner’s alleged

conduct may have had no connection to the broader market for child pornography,

but McCalla does not require such a connection.

      In dismissing Count II, the district court relied on a pre-Raich case, United

States v. McCoy, 323 F.3d 1114 (9th Cir. 2003), and Bremner argues that Raich did

not fully overrule McCoy. But even assuming that some aspect of McCoy’s

holding survived Raich, that aspect does not apply to this case. McCalla held that

“to the extent the reasoning employed in McCoy relied on the local nature of the

activity, it has been overruled by the Supreme Court’s decision in Raich.” 545

F.3d at 756. Bremner argues that McCoy also relied on the “non-commercial

nature of the activity,” and that Raich and McCalla did not overrule that aspect of

McCoy’s holding. But McCalla also held that Congress may regulate the

production of child pornography even when the production was not for a

commercial purpose. 545 F.3d at 755.

      2. To the extent that Bremner argues that the jurisdictional requirement of §

2251(a) has not been met, the government has alleged sufficient information that,

if proven, can satisfy the jurisdictional requirement. Evidence that a device used to

produce child pornography traveled in interstate commerce—including a phone or

computer—satisfies the jurisdictional requirement of § 2251(a). See United States




                                         3
v. Sheldon, 755 F.3d 1047, 1050 (9th Cir. 2014).1

      REVERSED and REMANDED.




1
  Similarly, Bremner’s reliance on United States v. Wright, 625 F.3d 583 (9th Cir.
2010), to argue that after Raich an individualized connection to interstate
commerce is still jurisdictionally required, is misplaced. Wright concerned
whether the government provided sufficient evidence to meet the jurisdictional
requirement of 18 U.S.C. § 2252A(a)(1), not Congress’s authority to regulate
under the Commerce Clause. See 625 F.3d at 600.

                                         4